Citation Nr: 1016798	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  04-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals (Board) 
decision denying service connection for vertigo on September 
10, 2009, is warranted.

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to a total disability evaluation due to 
individual employability resulting from service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and sister



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to August 1958.  

As it relates to the issue of service connection for vertigo, 
the matter originally came before the Board on appeal from an 
April 2007 rating determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Roanoke, 
Virginia.  

The Veteran appeared at a videoconference hearing in April 
2008.  A transcript of the hearing is of record.  

In July 2008, the Board remanded this matter for further 
development.  

On September 10, 2009, the Board issued a decision that 
upheld the RO's denial of the Veteran's claim.  However, 
additional relevant evidence in the form of a VA treatment 
record dated August 18, 2009, was received at the RO in 
September 2009, prior to the Board's decision, but was not 
considered by the Board in its decision.  To assure due 
process, the Board must vacate the September 10, 2009, 
decision and readjudicate the Veteran's appeal with 
consideration of all evidence of record.  See 38 C.F.R. 
§ 20.1304(c) (2009).

As it relates to the issue of a TDIU, the Roanoke RO denied 
this claim in December 2007.  The Veteran filed a notice of 
disagreement with that denial later that month.  To date, 
there has been no statement of the case issued with regard to 
this claim.  

The issue of entitlement to a TDIU addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  

FINDINGS OF FACT

1.  On September 3, 2009, additional evidence relating to the 
claim of service connection for vertigo, in the form a VA 
treatment record/statement dated August 18, 2009, was 
received at the RO that was pertinent to the issue on appeal.

2.  On September 10, 2009, the Board issued a decision that 
continued the RO denial of service connection for vertigo.  
The September 10, 2009, Board decision did not consider the 
evidence that had been received on September 3, 2009.

3.  Resolving reasonable doubt in favor of the Veteran his 
current vertigo is etiologically related to his service-
connected conversion hysteria with petit mal seizures.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
September 10, 2009, have been met.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).

2.  Vertigo is proximately due to or the result of the 
Veteran's service-connected conversion hysteria reaction with 
petit mal seizures.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

On September 10, 2009, the Board issued a decision that 
continued the denial of service connection for vertigo.  
However, on September 3, 2009, the RO received a VA treatment 
record, dated August 18, 2009, which was pertinent to the 
issue on appeal.  The September 10, 2009, Board decision did 
not consider the evidence that had been received on September 
3, 2009, at the RO.  A Board decision must consider all 
relevant evidence in VA's possession.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1304(c) (2009); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  The Board's September 10, 
2009, decision was rendered without consideration of the 
evidence that was received on September 3, 2009.

In order to assure due process, the Board has decided to 
vacate the September 10, 2009, decision.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  The merits of the issue set forth above are 
considered de novo in the decision below.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see generally Hickson v. West, 12 Vet. App. 247, 253 
(1999) (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." Paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected. However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury. The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of 
severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level.  

38 C.F.R. § 3.310(b) (2009).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005).

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.


Service treatment records are negative for any treatment or 
diagnosis of vertigo.  The Board does note that there are 
some service treatment records showing the Veteran had 
blackouts and some dizziness associated with his seizure 
disorder.

At the time of a January 2000 VA psychiatric examination, the 
Veteran reported having recent episodes of dizziness and 
lightheadedness which he terminated by breathing into a paper 
bag.  The examiner stated that this sounded like 
hyperventilation syndrome and not a seizure disorder.  

Treatment records associated with the Veteran's claim reveal 
that at the time of an April 2002 visit, he reported having 
some dizziness and nausea.  Following examination, a 
diagnosis of weakness and dizziness with associated nausea 
was rendered.  The examiner indicated that he suspected that 
this was a manifestation of the inner ear.  The Veteran was 
prescribed meclizine for symptomatic relief.  

At the time of an April 2003 VA examination, the Veteran 
stated that he had not had a seizure since 1977.  He reported 
that when he felt a seizure coming on he took Tegretol and 
laid down for an hour or so and actually did not have a 
seizure.  Aggravating factors were stress and heavy labor.  
The examiner noted that the Veteran had objective vertigo as 
he felt things in the room were going around him.  Following 
examination, the examiner rendered a diagnosis of petit mal 
seizures, with no seizure since 1977.  The Veteran was noted 
to be back on medications and taking Tegretol.  The examiner 
stated that the petit mal seizures were an established 
diagnosis.  

In May 2004, the Veteran was seen with complaints of 
dizziness and chest pains.  The etiology was unclear but it 
did not appear to be seizure activity.  

At a July 2004 RO hearing, the Veteran reported that he had 
been placed on Carbohyzadine the previous year for his 
seizures.  He indicated that he was unable to get a job 
because of his dizziness.  He also noted sleeping a great 
deal of time.  The Veteran reported falling incidents where 
he became dizzy.  He stated that the last time he passed out 
was in 1986. The Veteran's sister testified that she observed 
him just staring approximately three to four times a day.


The Veteran was treated at Carilion Roanoke Memorial Hospital 
for vertigo in January and September 2005 and was prescribed 
Valium.

In April 2005, the Veteran was seen after falling in a 
parking lot that morning when trying to get out of his car.  
Following examination, he was assessed as having benign 
positional vertigo.  At the time of an April 18, 2005, 
follow-up visit, the Veteran was noted to have normal visual 
tracking, visual acuity testing, and Hallpike testing, with 
no spontaneous or gaze evoked nystagmus.  His dizziness was 
considered to be post-ictal by history.

At the time of an October 2005 neurology follow-up consult, 
it was noted that the Veteran had been seen in the past for a 
seizure disorder and was last seen in December 2004.  The 
Veteran reported that he was on Tegretol and he denied having 
had any major seizures for a number of years.  He stated that 
over the last three months he had to go to the hospital about 
six times for episodes of true vertigo.  It was noted that 
the Veteran had been taken to the Emergency room on multiple 
occasions and had been given Valium which stopped the 
symptoms.  

Following examination, the examiner reported a history of a 
seizure disorder which so far appeared to be well controlled 
although the episodes of vertigo could possibly have been 
partial seizures.  He stated however that these episodes 
sounded more like possible Meniere's disease with associated 
tinnitus, though the Veteran denied any change in hearing.  

At the time of a November 2005 VA audiologic examination, the 
Veteran reported that he had begun to experience occasional 
episodes of vertigo approximately seven months ago.  He 
indicated that his vision became blurry and he experienced a 
spinning sensation.  No concomitant symptoms were reported, 
such as tinnitus, decreased hearing acuity, nausea or 
headache.  The Veteran stated that Valium helped, while 
Ativan and Meclizine did not.  

The Veteran underwent electronystagmography (ENG) testing in 
December 2005.  Caloric and positional ENG tests revealed 
normal findings.  Some abnormalities occurred for Saccade and 
Tracking tests, therefore, CNS could not be ruled out.  
Still, the overall impression was that no CNS lesion was the 
cause for the small deviations from normal.  The examiner 
indicated that it should be noted that during the upward gaze 
test the Veteran reported that he experienced blurred vision.

In August 2006, the Veteran was admitted to Carilion Regional 
Memorial Hospital with symptoms of vertigo and dizziness.  
Following examination and testing, the Veteran's symptoms 
were thought to be consistent with Tegretol toxicity.  

At the time of a September 2006 VA examination, the examiner 
indicated that it was very difficult to get much information 
from the Veteran.  He noted the history and physical 
examination of January 2000.  The Veteran reported that he 
had seizures all the time until he was put on seizure 
medication in 1975.  The examiner observed that the Veteran 
was not on seizure medication when examined in 2000, but he 
had now had once again been placed on seizure medication.

The Veteran stated that he knew when he had a seizure coming 
on as he would become light headed and his head "starts 
swimming."  He indicated that he usually did not have a 
seizure unless he did something strenuous.  The Veteran 
reported having a seizure/vertigo once a week.  The examiner 
noted that the Veteran had been hospitalized for vertigo 
multiple times in the past year.  The Veteran noted having to 
use a cane and/or walker as a result of the vertigo.  A 
diagnosis of petit mal seizures with no seizure in several 
years; however, he did have frequent problems with vertigo 
with Tegretol appearing to handle the seizures well, was 
rendered.  

At the time of a September 2006 VA psychiatric examination, 
the examiner noted that the Veteran was suffering 
significantly from vertigo.  He stated that the Veteran 
seemed to feel that his vertigo was actually seizures and 
reported that the individuals from Roanoke Memorial had told 
him this was the case.  The examiner observed that that 
nothing in the record indicated that such was the case.  He 
noted that an October 2005 VA record indicated that the 
Veteran had true vertigo.  Other potential diagnoses related 
to vertigo included labrynthitis, Meniere's disease, and 
microvascular disease.  Additional records indicated that 
here was an orthostatic component to his vertigo, and one 
note indicated that better glucose control improved the 
vertigo.  The examiner also observed that records from 
Roanoke Memorial from two weeks earlier seemed to indicate 
that the Veteran may have had Tegretol toxicity causing the 
vertigo.  The vertigo was being treated with diazepam and 
meclizine.  The examiner noted that the Veteran had had a 
history of being diagnosed with a conversion disorder as a 
cause of his seizures; however, the examiner observed that 
there had been a real and actual cause of his seizures in the 
past, given his head injury.  He stated that as the Veteran 
had been diagnosed with various actual causes of his vertigo, 
it was therefore not likely that the vertigo was the result 
of any emotional or mental condition either.

In a September 2006 neurological follow-up treatment note, it 
was indicated that an attempt was going to be made to further 
reduce the Veteran's Tegretol intake which would hopefully 
lessen the unsteadiness and possibly the vertiginous 
symptoms.  

In a June 2007 letter, S.B., a VA nurse practitioner, 
indicated that the Veteran was being treated for medical 
conditions including vertigo and seizure disorder and was 
being followed by primary care and neurology.  It was also 
noted that the Veteran has also had emergency room visits due 
to the vertigo.  It was further indicated that EEG testing 
had confirmed an abnormal focus of activity.  These disorders 
were found to be coexistent in the Veteran. 

In a December 2007 letter, S. B. indicated that the Veteran 
had received an electric scooter due to medical issues 
including seizure disorder which manifests as vertigo and 
osteoarthritis.

At the time of the Veteran's April 2008 Board videoconference 
hearing, his sister testified that he had between four to 
five seizures a day, in which he fell or drooled and stared 
into space.  She also indicated that he fell out of bed 
during the night.  She reported the last time an ambulance 
had to be called for the Veteran was approximately two months 
ago because of "vertigo, seizures, whatever."  She reported 
that they checked him out and stated he was having a vertigo 
seizure.  She also stated that in 2007 he was found to have 
been overmedicated on his Tegretol.  The Veteran reported 
that that he fell 15 to 20 times a day.

The Veteran was afforded a VA examination in March 2009.  The 
examiner indicated that the claims folder was available and 
had been reviewed.  The examiner noted that the Veteran 
reported having falling sensations stated as "black out" 
spells and he had fallen to the floor in July or August of 
2005.  He had previously had grand mal seizures that 
gradually decreased to petit mal seizures and had been 
followed by the neurology clinic for the seizures.  The 
examiner noted that after the Veteran's episodes of blacking 
out, when he was able to get up he was unsteady with things 
spinning around, he experienced tinnitus involving the right 
ear and decreased hearing.  The Veteran had episodes of this 
variety on a weekly and sometimes daily basis.  He had no 
subjective hearing loss at the time of the examination.  The 
examiner noted that a November 2005 audiogram test showed 
symmetrically equal half frequency sensorial hearing loss 
with normal speech discrimination scores.

The Veteran volunteered that he did not feel that his vision 
was related to the ear, but to his seizure problems. 

Physical examination showed the external ear was normal.  
There was no discharge from the external auditory canal and 
normal anatomy was present involving the middle ear and 
mastoid area, with no inflammation or drainage.  There was no 
nystagmus present.  

The examiner stated that it was with reasonable certainty 
that his episodes of unsteadiness were not related to the 
inner ear as the most recent audiograms were equal 
bilaterally with normal speech discrimination scores, and as 
the Veteran had the blurring of vision prior to the onset of 
falling.  He indicated that this would implicate that the 
Veteran's problem was most partially at least related to a 
vascular problem involving the basilar artery, which also 
gave off the vessels to the ear.  He stated that it could 
easily cause him to have unsteadiness or true vertigo as 
well.  The examiner indicated that these symptoms did not 
occur during the time of active duty in the military service 
as the Veteran was released from active duty in August 1958.  

In a June 2009 addendum, the March 2009 examiner stated that 
with reasonable medical certainty, the Veteran's vertigo was 
related to vascular disease causing the ear to be secondarily 
involved, and not due to his conversion hysteria with petit 
mal seizures.  His rationale was based on the audiometric 
evaluation of 2005.  The examiner indicated that these 
findings were compatible with secondary involvement of the 
ear from vascular disease.  He further noted that the second 
related phenomenon, feeling that the vascular disease was the 
source of the secondary involvement of the ear, was that the 
patient blacks out, i.e., becomes unconscious, prior to the 
onset of his vertigo or unsteadiness.  He opined that the 
inner ear has nothing to do with the state of consciousness.

In an August 2009 report, G. H., M.D., an Associate Professor 
of Clinical Neurology at the Salem VAMC indicated that the 
Veteran was under the care of the Neurology Clinic at the 
Salem VAMC.  He noted that although the Veteran had not had a 
major seizure in a number of years, he did have attacks of 
vertigo.  Dr. H. stated that although there were many 
potential causes of vertigo, the episodes that the Veteran 
had experienced at times had been associated with loss of 
awareness and an inability to respond normally to his 
environment.  It was therefore as likely as not that some of 
the vertigo attacks were seizure related.  He noted that the 
Veteran was currently undergoing further evaluation and 
medication adjustments and that he would need life long 
follow up.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In the present case, the Veteran has been shown to have 
vertigo.  The question that must be answered is whether or 
not the vertigo the Veteran has was caused by his military 
service.  

Although the Veteran has indicated that it is his belief that 
his vertigo was caused by his service-connected conversion 
hysteria with petit mal seizures or is otherwise related to 
his military service, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Service treatment records are devoid of any findings 
demonstrating vertigo.  There are some notations of blackouts 
and dizziness in service attributed to the Veteran's seizure 
disorder, which is already service connected.  There are also 
no medical records indicating complaints or treatment for 
vertigo within the first year after discharge from service.  
Moreover, there has been no contention of, or evidence 
demonstrating, a continuity of symptomatology since service.  
The first treatment records the Board has reviewed that 
contain a diagnosis of vertigo are in 2003.  In addition, the 
Veteran reported in November 2005 VA examination that he 
began to experience occasional episodes of vertigo 
approximately seven months earlier, which would be in April 
2005. 

As there is no evidence indicating that the Veteran's vertigo 
was incurred in, aggravated by, or otherwise related to 
service on a direct basis, the Board will turn to the 
analysis of whether the Veteran's service connected 
conversion hysteria with petit mal seizures has caused his 
vertigo.  

While there have been many references to vertigo in the 
Veteran's treatment records and various notations as to 
possible etiology, the record contains essentially three 
opinions that address the Veteran's relationship between his 
service-connected conversion hysteria with petit mal seizures 
and his vertigo.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board must determine 
the weight to be accorded the various opinions in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.


In the current case, the March 2009 VA examiner, following a 
review of the claims folder and an examination of the 
Veteran, indicated that the Veteran's vertigo was related to 
vascular disease causing the ear to be secondarily involved, 
and not due to his conversion hysteria with petit mal 
seizures.  The examiner provided rationale for his opinion 
and cited certain findings in the record to support his 
opinion.  

In contrast, the June and December 2007 letters from the 
Veteran's VA nurse practitioner indicated that the seizure 
disorder and vertigo were coexistent and that the Veteran 
received an electric scooter due to medical issues including 
his seizure disorder which manifested as vertigo and 
osteoarthritis.  The December 2007 statement that the vertigo 
was a manifestation of the seizures was not accompanied by a 
rationale for the statement nor did it cite to any records or 
literature in support of the opinion.  It did however provide 
evidence of a relationship between the Veteran's service-
connected conversion hysteria with seizures and his vertigo.  

The June and December 2007 statements were subsequently 
bolstered by the August 2009 VA physician's statement.  In 
the August 2009 statement, Dr. H. indicated that it was as 
likely as not that that some of the vertigo attacks were 
seizure related.  The Board observes that Dr. H. did not 
indicate that he had reviewed the veteran's claims folder and 
did not cite to any records to support his claim.  However, 
Dr. H's specialty is neurology and he is currently an 
Associate Professor of Neurology at the Salem VAMC.  He has 
also had the benefit of treating the Veteran on a regular 
basis and observing the symptomatology accompanying the 
Veteran's seizures, which he cited to when rendering his 
opinion.

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990). While the evidence does not overwhelmingly 
support the grant of service connection for vertigo as 
secondary to the Veteran's service-connected conversion 
hysteria with petit mal seizures, it cannot be stated that 
the preponderance of the evidence is against the claim. 

The evidence is at least in equipoise as to whether the 
Veteran's current vertigo is secondary to his service-
connected conversion hysteria with petit mal seizures.  In 
such a case, reasonable doubt must be resolved in favor of 
the Veteran.  Thus, service connection is warranted for 
vertigo.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, further assistance is not 
required to substantiate that element of the claim.


ORDER

The Board's September 10, 2009 decision denying service 
connection for vertigo is hereby vacated.

Service connection for vertigo is granted.  


REMAND

In a December 2007 letter, the Veteran indicated that he 
disagreed with the decision made by the RO in the December 
2007 rating determination.  The December 2007 denied 
entitlement to a TDIU.  This Veteran's statement meets the 
requirements for a notice of disagreement.  A statement of 
the case has not been issued as it relates to the issue of 
entitlement to a TDIU.  The Board is required to remand the 
case for issuance of the statement of the case.  Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issue of a TDIU decided in the December 
2007 rating determination.  The issue 
should be certified to the Board only if 
a timely substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


